MEMORANDUM ***
Colvin McCright, a California state prisoner, appeals pro se the dismissal without prejudice of his habeas corpus petition brought under 28 U.S.C. § 2254. The district court concluded that the petition was successive under 28 U.S.C. § 2244(b)(3)(A). We have jurisdiction under 28 U.S.C. § 2253, and we vacate the district court’s judgment.
As we determined in denying as unnecessary McCright’s application to file a second or successive habeas petition in prior case no. 07-73706, his petition was not successive because it challenged the Board of Prison Terms’ decision denying parole in 2003. McCright’s prior habeas petitions challenged the legality of his detention pursuant to earlier parole denials. See 28 U.S.C. § 2244(b); Hill v. State of Alaska, 297 F.3d 895, 898-99 (9th Cir.2002).
VACATED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.